      Case: 1:10-cr-00039-SA-DAS Doc #: 149 Filed: 03/05/21 1 of 1 PageID #: 335




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF


VS.                                             CRIMINAL NO.: 1:10cr39-SA-DAS-2


ERIC LASHUN SMITH                                                            DEFENDANT


                                ORDER DENYING BOND

       This matter came before the court on Defendant's Motion for Bond, Docket [143]. The

court having heard and considered the arguments of counsel finds the Motion for Bond should be

and is hereby DENIED.

       The defendant is detained and shall remain in the custody of the United States Marshal

Service pending the Final Revocation Proceedings before United States District Judge Sharion

Aycock.

       SO ORDERED, this the 5th day of March, 2021.



                                            /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
